DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cable, rope, or chain in claim 15, the hook and loop material and mating hook and loop material in claim 19, the snap connectors and mating snap connectors in claim 19, and the screw or adhesive in claim 20 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Claim 8 recites “the shoulder support weighs less than about 2 US ounces”. No disclosure of the weight of the invention is made in the specification.
Claim 12 recites “antibacterial coating”. No disclosure of an antibacterial coating is made in the specification.
Abstract
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 

Claim Objections
Claims 1-16 are objected to because of the following informalities. Appropriate correction is required for each.
Claim 1 is objected to because in line 3, the recitation “magnet piece holder” is likely meant to read “magnet-piece holder” to remain consistent with the other claims. All instances of this objection must be corrected in later claims. Also, in line 4, the recitation “each of the support bar’s magnet-piece holder” lacks proper grammar. Since each of the support bar has a magnet-piece holder, the recitation should read “each of the support bar’s magnet-piece holders.” Please review the claims to correct grammatical errors such as plurals.
Claim 5 is objected to because in line 1, the recitation “wherein support” is likely meant to read “wherein the support”. Additionally, in line 2, the recitation “ridged” is likely meant to read “rigid”.
Claim 11 is objected to because in line 2, the recitation “the transparent using an” is likely mean to read “the transparent and flexible shield using an”.
Claim 12 is objected to because in line 2, the recitation “UV” needs to be spelled out as “Ultraviolet”.
Claim 13 is objected to because in line 6, the recitation “the transparent and flexible shield” needs to read as “the substantially transparent and flexible shield” to remain consistent with the prior recitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “attachment mechanism” in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because: line 3 recites “at each end”. There is insufficient antecedent basis for this limitation in the claim as it is unclear what end this recitation refers to. Line 6 recites “a substantially transparent and flexible shield”. It is unclear if this is the same shield recited prior or a second shield, this rejection may be overcome with language by reciting “a substantially transparent and flexible shield” in line 2. Line 11 recites “a respective magnet or metal plate”. It is unclear if these are the same magnets or metal plates recited prior or a second set of magnets or metal plates, this rejection may be overcome with language such as “the magnets or metal plates”.
	Claim 3 is rejected because: line 2 recites “U-shaped support”. It is unclear if this is the same support recited prior, this rejection may be overcome with language such as “a U-shaped plastic support”. Line 2 also recites “a respective magnet”. It is unclear if these are the same magnets as recited prior or new magnets. This rejection may be overcome with language such as “the magnets, respectively”.
Claim 4 is rejected for the same reasons as claim 3 above, “the U-shaped support” and “a magnet” make the claim unclear as it is unsure what each of these recitations are referring to.
Claim 5 is rejected because: line 2 recites “sufficiently”. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It becomes unclear how rigid a material must be to be “sufficiently” rigid. Line 3 recites “the shoulder support’s magnets” which are alternatively recited prior. Because multiple options are presented, it becomes unclear if magnets are required. This rejection may be overcome with language such as “the shoulder support’s magnets or metal plates”.
Claim 7 is rejected because: line 1 recites “the shield” however, two shields are recited prior. This rejection may be overcome with language such as “the transparent and flexible shield”.
Claim 8 is rejected because: line 2 recites “less than about 2 US ounces”. It becomes unclear what the acceptable range is when both “about” and “less than” are recited. For example, 2.1 ounces is about 2 ounces but not less than.
Claims 9 and 10 are rejected because: line 2 recites “the transparent shield”. Two shields are recited prior. This rejection may be overcome with language such as “the flexible and transparent shield”.
Claim 12 is rejected because: line 1 recites “the transparent shield”. Two shield are recited prior. This rejection may be overcome with language such as “the flexible and transparent shield”.
Claim 13 is rejected because: line 5 recites “at each end”. There is insufficient antecedent basis for this limitation in the claim as it is unclear what end this recitation refers to.
Claim 17 is rejected because: line 3 recites “at each end”. There is insufficient antecedent basis for this limitation in the claim as it is unclear what end this recitation refers to. Line 4 recites “a substantially transparent and flexible shield”. It is unclear if this is a second shield.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gosine (US 2012/0260389) in view of Jefferis et al. (US 2019/0231005).

	Regarding claim 1, Gosine discloses a wearable shoulder shield (Fig. 1; [Abstract], “said guard depends from the user's neck by said neck strap with an edge of said guard in contact with the user's chest and with said face shield extending upwardly in a direction from the user's chest shielding the user's face.”) for protecting against microbe contamination ([Abstract], “protects foodstuff handled by the user from contamination”), comprising: a shield (Fig. 1; a transparent face shield 16), further comprising: a support bar (Fig. 1; semi-circular rim 14) and later in the claim, a substantially transparent [and flexible] shield coupled to the support bar. (Fig. 1; [0015], “The transparent face shield 16 is secured to the semi-circular rim 14”) a shoulder support, further comprising: a U-shaped [plastic] support having a neck support and two elongated sides (Fig. 2; [0015], “A first end 22 of the neck strap 18 is attached to side 24 of the guard and a second end 26 of the neck strap 18 is attached to an opposite side 28 of the guard. The rim 14 and neck strap 18 define a neck opening 30 through which the user's neck extends when the guard it worn.”). and again, later in the claim, and wherein the shield is [magnetically] and removably coupled to the shoulder support. ([0018], “In embodiments, either or both ends 22 and 24 of the neck strap 18 may be removably attached to the guard 10. In this manner one end may be temporary disconnected and then reconnected when putting on or removing the guard.”)
	Gosine does not disclose a support bar having a magnet piece holder at each end; a magnet or a metal plate in each of the support bar's magnet-piece holder; and a substantially transparent and flexible shield coupled to the support bar; a shoulder support, further comprising: a U-shaped plastic support having a neck support and two elongated sides, with each side having a respective magnet-piece holder; and a magnet or a metal plate in each magnet-piece holder that is selected to magnetically couple with a respective magnet or metal plate on the support bar; and wherein the shield is magnetically and removably coupled to the shoulder support.
	However, Jefferis discloses having a magnet piece holder at each end; (Jefferis: Figs. 1 & 3; [0082], “As illustrated in FIG. 1, the attachment elements 58 may be mounted to the face shield 18”; [0082], “The attachment elements 58 may take any suitable form, and may comprise metal tacks, rivets, buttons, magnets, hook and loop, snaps, or similar types of fasteners, alone or in combination.”) a magnet or a metal plate in each of the support bar's magnet-piece holder; (Jefferis: [0082], “The attachment elements 58 may take any suitable form, and may comprise metal tacks, rivets, buttons, magnets, hook and loop, snaps, or similar types of fasteners, alone or in combination.”) and a substantially transparent and flexible shield coupled to the support bar; (Jefferis: [0080], “the face shield 18 may be flexible”) a shoulder support, further comprising: a U-shaped plastic support having a neck support and two elongated sides, (Jefferis: [0145], “the protrusion 562 may be constructed from a plastic”; Jefferis teaches that plastic is used in the device so it would be obvious to one of ordinary skill in the art to make the support out of plastic.) with each side having a respective magnet-piece holder; (Jefferis: [0094], “A plurality of coupling members 48, such as magnets, hook and loop, metal rivets, snaps, or similar type fasteners, may be mounted to the chin bar 24 and configured to align and/or attach to the face shield 18 of the surgical garment 12.”) and a magnet or a metal plate in each magnet-piece holder that is selected to magnetically couple with a respective magnet or metal plate on the support bar (Jefferis: Fig. 1; [0094], “the coupling members 48 of the surgical helmet 20 could be arranged or otherwise configured in any suitable way to cooperate with the complementary attachment elements 58 of the face shield 18”) and wherein the shield is magnetically and removably coupled to the shoulder support. (Jefferis: Fig. 1; [0094], “the coupling members 48 of the surgical helmet 20 could be arranged or otherwise configured in any suitable way to cooperate with the complementary attachment elements 58 of the face shield 18”)
	Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated magnets and magnet holders with the face shield of Gosine so that Gosine’s face mask may be magnetically coupled to its support as taught by Jefferis, allowing for easy attachment and removal of the shield from the support (Jefferis: ¶ 0082). It is also obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have made the shield of Gosine flexible and the supports of Gosine of plastic as taught by Jefferis so that the face shield can accommodate different sized heads (¶ 0080) and the supports be light weight while durable as plastic is known to be.

	Regarding claim 2, Gosine, as modified above, discloses the wearable shoulder shield according to claim 1, wherein the U-shaped plastic support is a single piece of molded plastic. (As shown in figure 2 of Gosine, Gosine discloses a U-shaped plastic support in a single piece of molded plastic. While Gosine as modified above does not disclose molded plastic, molded plastic is an example of product-by-process and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113(I) for more information on product-by-process claims.)

	Regarding claim 3, Gosine, as modified above, discloses the wearable shoulder shield according to claim 2, wherein the magnet piece holders in the U-shaped support are constructed to each retain a respective magnet. (As stated above, Gosine, as modified by Jefferis, discloses a U-shaped support in figure 2 of Gosine, and magnet holders containing respective magnets as described in [0094] of Jefferis.)

	Regarding claim 4, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 2, wherein the magnet piece holders in the U-shaped support are constructed to each retain a respective magnet guide piece, and each magnet guide piece is constructed to retain a magnet.
	However, Jefferis discloses in ¶ 0082, ““The attachment elements 58 may be mounted to the face shield 18 and/or fabric(s) 14/16 via an adhesive, rivet, snap, similar mounting device, or combination thereof.” The means for attaching the attachment element 58 are being considered the magnet guide piece as they perform the claimed function.
	Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a guide piece to Gosine as taught by Jefferis so that the attachment elements may be positioned anywhere on the device (Jefferis: ¶ 0082).

	Regarding claim 5, Gosine, as modified above, discloses the wearable shoulder shield according to claim 1, wherein support bar has a length, and when not under tension or compression, the U-shaped plastic support is sufficiently ridged to hold the shoulder support's magnets approximately the bar's length apart. (Fig. 2; [0015], “A first end 22 of the neck strap 18 is attached to side 24 of the guard and a second end 26 of the neck strap 18 is attached to an opposite side 28 of the guard. The rim 14 and neck strap 18 define a neck opening 30 through which the user's neck extends when the guard it worn.”; Plastic is known to have rigidity that is sufficient for this application.)

	Regarding claim 6, Gosine, as modified above, discloses the wearable shoulder shield according to claim 1, wherein the sides of the U-shaped plastic support have an adjustable length. (Fig. 2; [0015], “A first end 22 of the neck strap 18 is attached to side 24 of the guard and a second end 26 of the neck strap 18 is attached to an opposite side 28 of the guard. The rim 14 and neck strap 18 define a neck opening 30 through which the user's neck extends when the guard it worn.”; It would be obvious to one of ordinary skill in the art prior to the effective filing date of the application to have made the supports adjustable so that the strap fits multiple sizes. Adjustability is not a patentable advance, and because there was an art-recognized need for adjustment the substitution of an adjustable support over the single length support would have been obvious. See MPEP 2144.04(V)(D).)

	Regarding claim 7, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 1, wherein the shield pivots around an axis of the magnets or plates in the support bar. 
	However, Jefferis shows in figures 18B, 18C, and 22A, and discloses in ¶ 0202, “Additional holding force is provided by the curved surface(s) because they can pivot in a position where there is optimal magnetic holding force provided between the attachment element 658A and the coupling member 658.”
	Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a pivot around magnets to Gosine as taught by Jefferis so that by allowing one of the objects to rotate relative to the other, the force (moment arm) created by shear is dissipated (¶ 0203).

	Regarding claim 8, Gosine, as modified above, discloses the wearable shoulder shield according to claim 1, wherein the shoulder support weighs less than about 2 US ounces. (Fig. 1; [Abstract], “said guard depends from the user's neck by said neck strap with an edge of said guard in contact with the user's chest and with said face shield extending upwardly in a direction from the user's chest shielding the user's face.”; The shoulder support of Gosine made of plastic would likely weigh about 2 US ounces as the structure is similar to that of the claimed invention so the weight is expected to be similar. Gosine discloses the claimed invention except for weighing 2 US ounces. However, discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a shoulder support that weighs less than about 2 ounces, for the purpose of providing a support that is heavy enough to be retained in position without undesired shifting on the wearer’s body and light enough to not cause undue strain to the wearer’s body. See MPEP 2144.)

	Regarding claim 9, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 1, wherein the support bar releasably receives the transparent shield.
	However, Jefferis discloses in ¶ 0094, “the coupling members 48 of the surgical helmet 20 could be arranged or otherwise configured in any suitable way to cooperate with the complementary attachment elements 58 of the face shield 18, as described above, to releasably secure the surgical garment 12 to the surgical helmet 20.”
	Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to release the shield of Gosine from the support of Gosine as taught by Jefferis, allowing for easy attachment and removal of the shield from the support (Jefferis: ¶ 0082).

	Regarding claim 10, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 9, wherein the support bar releasably receives the transparent shield as a friction fit.
	However, Jefferis shows in figure 31 and discloses in ¶ 0220, “The distal portion of the post 1167 may further comprise a retention feature 1173 configured to couple the attachment element 1158 to the face shield 618. The retention feature 1173 may comprise a nut, cap, friction fit, or similar fastener.”
	Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a friction fit to Gosine as taught by Jefferis to couple the attachment element to the face shield (Jefferis: ¶ 0220).

	Regarding claim 11, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 9, wherein the support bar releasably receives the transparent using an attachment mechanism.
	However, Jefferis shows in figure 31 and disclose in ¶ 0220, “The distal portion of the post 1167 may further comprise a retention feature 1173 configured to couple the attachment element 1158 to the face shield 618. The retention feature 1173 may comprise a nut, cap, friction fit, or similar fastener.”
	Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an attachment mechanism to Gosine as taught by Jefferis to couple the attachment element to the face shield (Jefferis: ¶ 0220).

	Regarding claim 12, Gosine, as modified above, discloses the wearable shoulder shield according to claim 1, where in the flexible shield is tinted for eye protection or has a UV, anti-fog, hydrophobic, or antibacterial coating. ([0018], “the face shield 16 may include an anti-fog coating”)

	Regarding claim 13, Gosine discloses a wearable shoulder shield (Fig. 1; [Abstract], “said guard depends from the user's neck by said neck strap with an edge of said guard in contact with the user's chest and with said face shield extending upwardly in a direction from the user's chest shielding the user's face.”) for protecting against microbe contamination ([Abstract], “protects foodstuff handled by the user from contamination”), comprising: a shoulder support constructed to be worn around a user's neck, (Fig. 2; neck strap 18) the shoulder support having two sides, with each side having a shield connector; (Fig. 2; [0015], “A first end 22 of the neck strap 18 is attached to side 24 of the guard and a second end 26 of the neck strap 18 is attached to an opposite side 28 of the guard.”) a substantially transparent [and flexible] shield coupled to the support bar. (Fig. 1; [0015], “The transparent face shield 16 is secured to the semi-circular rim 14”) the support bar having bar connectors at each end; ([0018], “In embodiments, either or both ends 22 and 24 of the neck strap 18 may be removably attached to the guard 10. In this manner one end may be temporary disconnected and then reconnected when putting on or removing the guard.”) and wherein the shield connectors attach to the bar connectors to position the transparent [and flexible] shield in front of the user's face. (Fig. 1; [0015], “The transparent face shield 16 is secured to the semi-circular rim 14 and extends in a generally upwardly direction therefrom to shield the face of the user when worn by user.”)
	Gosine does not disclose a flexible shield.
	However, Jefferis discloses in ¶ 0080, “the face shield 18 may be flexible.”
Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated flexibility into the shield of Gosine as taught by Jefferis so that the face shield can accommodate different sized heads (¶ 0080).

Regarding claim 14, Gosine, as modified above, discloses the wearable shoulder shield according to claim 13, wherein the shoulder support has a support piece that holds and positions the shield connectors. (Fig. 2; [0015], “A first end 22 of the neck strap 18 is attached to side 24 of the guard and a second end 26 of the neck strap 18 is attached to an opposite side 28 of the guard. The rim 14 and neck strap 18 define a neck opening 30 through which the user's neck extends when the guard it worn.”)

Regarding claim 15, Gosine, as modified above, discloses the wearable shoulder shield according to claim 14, wherein the support piece is a cable, rope or chain. (The support piece being made from a cable, rope, or chain lacks criticality as described by the specification. The specification states, “could even be formed from, for example, a cable, rope or chain.” This is sufficient to mean that other means may be used. As best understood and to the degree disclosed by applicant and without any further structure for the cable, rope or chain, neck strap 18 is structurally and functionally the same as a cable, rope or chain.)

Regarding claim 16, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 14, wherein the shield connectors are a magnet or metal piece and the bar connectors are a mating magnet or metal piece. 
However, Jefferis shows in figure 1 and discloses in ¶ 0094, “the coupling members 48 of the surgical helmet 20 could be arranged or otherwise configured in any suitable way to cooperate with the complementary attachment elements 58 of the face shield 18” and in ¶ 0082, “The attachment elements 58 may take any suitable form, and may comprise metal tacks, rivets, buttons, magnets, hook and loop, snaps, or similar types of fasteners, alone or in combination.”
Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated magnets and magnet holders with the face shield of Gosine so that Gosine’s face mask may be magnetically coupled to its support as taught by Jefferis, allowing for easy attachment and removal of the shield from the support (Jefferis: ¶ 0082).

Regarding claim 17, Gosine discloses a wearable shoulder shield (Fig. 1; [Abstract], “said guard depends from the user's neck by said neck strap with an edge of said guard in contact with the user's chest and with said face shield extending upwardly in a direction from the user's chest shielding the user's face.”) for protecting against microbe contamination ([Abstract], “protects foodstuff handled by the user from contamination”), comprising: a shield (Fig. 1; a transparent face shield 16), further comprising: a support bar (Fig. 1; semi-circular rim 14) having a bar connector at each end; ([0018], “In embodiments, either or both ends 22 and 24 of the neck strap 18 may be removably attached to the guard 10. In this manner one end may be temporary disconnected and then reconnected when putting on or removing the guard.”) and a substantially transparent [and flexible] shield coupled to the support bar; (Fig. 1; [0015], “The transparent face shield 16 is secured to the semi-circular rim 14”) a shoulder support, further comprising: a U-shaped support having a neck support and two elongated sides, (Fig. 2; [0015], “A first end 22 of the neck strap 18 is attached to side 24 of the guard and a second end 26 of the neck strap 18 is attached to an opposite side 28 of the guard. The rim 14 and neck strap 18 define a neck opening 30 through which the user's neck extends when the guard it worn.”) with each side having a shield connector; (Fig. 2; [0015], “A first end 22 of the neck strap 18 is attached to side 24 of the guard and a second end 26 of the neck strap 18 is attached to an opposite side 28 of the guard.”) and wherein the shield is removably coupled to the shoulder support by connecting the respective bar connectors to the shield connectors. (Fig. 2; [0018], “In embodiments, either or both ends 22 and 24 of the neck strap 18 may be removably attached to the guard 10. In this manner one end may be temporary disconnected and then reconnected when putting on or removing the guard.”)
Gosine does not disclose a flexible shield.
However, Jefferis discloses in ¶ 0080, “the face shield 18 may be flexible.”
Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated flexibility into the shield of Gosine as taught by Jefferis so that the face shield can accommodate different sized heads (¶ 0080).

Regarding claim 18, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 17, wherein the shield connectors and the bar connectors are a mating magnet or metal piece.
However, Jefferis shows in figure 1 and discloses in ¶ 0094, “the coupling members 48 of the surgical helmet 20 could be arranged or otherwise configured in any suitable way to cooperate with the complementary attachment elements 58 of the face shield 18” and in ¶ 0082, “The attachment elements 58 may take any suitable form, and may comprise metal tacks, rivets, buttons, magnets, hook and loop, snaps, or similar types of fasteners, alone or in combination.”
Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated magnets and magnet holders with the face shield of Gosine so that Gosine’s face mask may be magnetically coupled to its support as taught by Jefferis, allowing for easy attachment and removal of the shield from the support (Jefferis: ¶ 0082).

Regarding claim 19, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 17, wherein the shield connectors are a hook and loop material and the bar connectors are a mating hook and loop material; or the shield connectors are a snap and the bar connectors are a mating snap.
However, Jefferis shows in figure 1 and discloses in ¶ 0094, “the coupling members 48 of the surgical helmet 20 could be arranged or otherwise configured in any suitable way to cooperate with the complementary attachment elements 58 of the face shield 18” and in ¶ 0082, “The attachment elements 58 may take any suitable form, and may comprise metal tacks, rivets, buttons, magnets, hook and loop, snaps, or similar types of fasteners, alone or in combination.”
Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated magnets and magnet holders with the face shield of Gosine so that Gosine’s face mask may be magnetically coupled to its support as taught by Jefferis, allowing for easy attachment and removal of the shield from the support (Jefferis: ¶ 0082).

Regarding claim 20, Gosine, as modified above, does not disclose the wearable shoulder shield according to claim 17, wherein the shield connectors or the bar connectors comprise a screw or adhesive tape.
However, Jefferis discloses in ¶ 0082, “The attachment elements 58 may be mounted to the face shield 18 and/or fabric(s) 14/16 via an adhesive, rivet, snap, similar mounting device, or combination thereof.”
Gosine, Jefferis, and the present invention are all drawn to face shields. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a bar connector made of a screw or adhesive to Gosine as taught by Jefferis so that the attachment elements may be positioned anywhere on the device (Jefferis: ¶ 0082).

Conclusion
The following prior art made of record are not relied upon for the rejection of this application, but are considered pertinent to Applicant’s disclosure.
Norihisa (JP 2020/079741) discloses a radiation protector with a face shield that sits around the neck that also includes supports and pivots.
유광선 (KR 2009/0009373) discloses a face shield supported by the shoulder and neck with supporting bars and a pivot.
Yoo (US 2018/0177251) discloses a face shield on a pivot with a U-shaped frame.
Pavalarajan et al. (US 2018/0084848) discloses a surgical helmet that can be supported on the shoulders with a support bar, see figures 30A-30C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached on 8:00 AM - 5:30 PM EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SETH R. BROWN/Examiner, Art Unit 4165                                                                                                                                                                                                        /SALLY HADEN/Primary Examiner, Art Unit 3732